Exhibit 10(c) MACHINERY AND EQUIPMENT LOAN FUND LOAN AGREEMENT THIS LOAN AGREEMENT, MADE this 9th day of September, 2008, effective as of September 9, 2008 (the "Effective Date"), BY AND BETWEEN TASTY BAKING COMPANY, a corporation organized and existing under the laws of the Commonwealth of Pennsylvania and having an address of 3413 Fox Street, Philadelphia, PA19129 (the "Borrower") and THE COMMONWEALTH OF PENNSYLVANIA, acting by and through the DEPARTMENT OF COMMUNITY AND ECONOMIC DEVELOPMENT, having its principal place of business at Commonwealth Keystone Building, 400 North Street, Fourth Floor, Harrisburg, Pennsylvania17120 (the "Department"). NOW, THEREFORE, the parties hereto, in consideration of the mutual promises herein contained, and intending to be legally bound hereby, covenant and agree as follows: ARTICLE I DEFINITIONS AND BACKGROUND Section 1.01.When used herein the following words and phrases shall have the following meanings: "Act" means Chapter 29 of the Job Enhancement Act, Act of February 12, 2004, No. 12, P.L. 99, codified at 12 P.S. § 2901 et seq. "Application" means the application for the Loan submitted by the Borrower to the Department, including all attachments and exhibits thereto. "CERCLA" means The Comprehensive Environmental Response, Compensation and Liability Act of 1980, as amended. "Collateral" means that certain machinery and equipment the Borrower has purchased or intends to purchase or has upgraded or intends to upgrade for use at the Premises as more fully described at Exhibit “A”, which is incorporated herein by reference and made a part hereof . Final - Loan Agreement Page1of 40 "Commitment" means the Department's letter of August 21, 2007, setting forth its agreement to make the Loan, and the conditions under which the Loan would be made. "Control" shall mean the possession, directly or indirectly, of the power to direct or cause the direction of the management or policies of a person, whether through the ownership of voting securities, by contract or otherwise. "Cost" or "Costs" means the costs of the purchase and installation of the Collateral. "Due Inquiry" shall mean that the Borrower, consistent with good commercial or customary practice, has caused to be made by a responsible officer or agent of the Borrower appropriate inquiry among those directors, officers, employees, agents, accountants and attorneys for the Borrower who might reasonably be expected to have knowledge of the particular matter and, when such matter includes the condition of the Collateral, the Premises or other facility, has further undertaken appropriate inquiries into the present and past ownership and uses thereof. "Eligible Activity" means manufacturing, industrial processes, mining, Production Agriculture, information technology, biotechnology, services as a Medical Facility or other industrial or technology sectors as defined by the Department. "Environmental Laws" shall mean The Comprehensive Environmental Response, Compensation and
